In a proceeding pursuant to SCPA article 17-A to appoint a guardian for the person and property of Vanessa R., the petitioner appeals from an order of the Surrogate’s Court, Richmond County (Fusco, S.), dated April 17, 2007, which granted the respondent’s motion to dismiss the proceeding, without prejudice.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner commenced this proceeding pursuant to SCPA article 17-A to appoint a guardian for the person and property of Vanessa R. The Surrogate’s Court properly granted the respondent’s motion to dismiss the proceeding, without prejudice, on the ground that the appellant failed to provide the requisite affidavits from two doctors certifying that Vanessa R. cannot manage herself and/or her affairs (see SCPA 1750 [1]).
The contentions raised in points III and VII of the appellant’s brief involve matter dehors the record and are not properly before this Court.
The appellant’s remaining contentions are without merit. Spolzino, J.E, Santucci, Balkin and Chambers, JJ., concur.